DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/20/2020 and 12/16/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “analyzing, by a system comprising a processor, usage data and historical usage data relating to usage of a group of resources that relate to radio access technologies, frequency bands in carrier aggregation, and multipath propagation associated with a device in connection with power usage of the device” is vague and indefinite because it is unclear whether “system comprising a processor, usage data and historical usage data” or “system comprising a processor and method analyzing usage data and historical usage data, frequency bands in carrier aggregation, and multipath propagation associated with a device in connection with power usage of the device”. Examiner suggests applicant to further clarify what exactly been analyzing in the analyzing step. Since dependent claims 2-13 depend on independent claim 1, they are also rejected for the same reason as described above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Challa et al. (US 2022/0046738 A1).
Regarding claim 1, Challa teaches a method, comprising:
analyzing, by a system comprising a processor, usage data and historical usage data relating to usage of a group of resources that relate to radio access technologies, frequency bands in carrier aggregation, and multipath propagation associated with a device in connection with power usage of the device (UE determined metric based on historical value, wherein the data transfer date relating to LTE and NR connection and radio frequency spectrum band and carrier aggregation; employ operating mode that reduce power consumption; and MIMO communication “The UE may determine data traffic information based on radio link control (RLC) data throughput metrics, packet data convergence protocol (PDCP) data throughput metrics, application layer data throughput metrics, or some combination thereof for the UE” see Challa: ¶[0056]; ¶[0065]; ¶[0084-0085]); and 
determining, by the system, whether to adjust the group of resources associated with the device, based on a result of the analyzing and a defined threshold data throughput value, to facilitate controlling an amount of power utilized by the device (determine whether to use LTE connection or an NR connection based on predicted data transfer rate, where transfer rate based on historical values and dynamic threshold value “the UE may calculate a predicted data transfer rate based on historic values for a specific time period and may determine whether to use an LTE connection or an NR connection in order to support the predicted data transfer rate” see Challa: ¶[0056]; ¶[0088]).
Regarding claim 3, Challa taught the method of claim 1 as described hereinabove. Challa further comprising: based on the result of the analyzing, determining, by the system, that data throughput associated with the device does not satisfy the defined threshold data throughput value relating to the data throughput; and based on the data throughput being determined to not satisfy the defined threshold data throughput value, determining, by the system, that the group of resources is to be adjusted (if the data transfer data higher threshold value (corresponding to not satisfy) then use NR connection “If the data traffic pattern is considered high data transfer (e.g., equal to or above a pre-configured, semi-static, or dynamic threshold), the UE 215 may activate the NR stack and add the requested SCG to support data communications via an NR connection” see Challa: ¶[0099]).
Regarding claim 4, Challa taught the method of claim 3 as described hereinabove. Challa further comprising: in response to determining that the group of resources is to be adjusted, removing, by the system, a frequency band of the frequency bands that is associated with the device, to facilitate reducing the amount of power utilized by the device (removing NR connection when fall back from NR connection to LTE connection “By removing the NR connection and deactivating the NR stack, the UE 215 may significantly reduce processing overhead associated with data communications” see Challa: ¶[0104]).
Regarding claim 5, Challa taught the method of claim 3 as described hereinabove. Challa further teaches wherein the multipath propagation relates to multiple-input, multiple-output layers associated with the device (MIMO communication see Challa: ¶[0084]), and wherein the method further comprises: in response to determining that the group of resources is to be adjusted, reducing, by the system, a number of the multiple-input, multiple-output layers associated with the device, to facilitate reducing the amount of power utilized by the device (base station and UE support MIMO communication to transmit or receive beamforming “UE 115 may have one or more antenna arrays that may support various MIMO or beamforming operations. Additionally or alternatively, an antenna panel may support radio frequency beamforming for a signal transmitted via an antenna port” see Challa: ¶[0084-0085]).
Regarding claim 6, Challa taught the method of claim 3 as described hereinabove. Challa further teaches wherein the radio access technologies comprises a radio access technology associated with the device and a legacy radio access technology associated with the device (NR connection (5G) and LTE connection (4G) see Challa: ¶[0088]; ¶[0002]), wherein the legacy radio access technology is an older radio access technology than the radio access technology (LTE is older radio access technology than NR see Challa: ¶0088]; ¶[0002]), and wherein the method further comprises: in response to determining that the group of resources is to be adjusted, suspending, by the system, utilization of the radio access technology; and utilizing, by the system, the legacy radio access technology, to facilitate reducing the amount of power utilized by the device (use LTE when data transfer rate is relatively low “While the UE's data transfer rate is relatively low (e.g., below a pre-configured, semi-static, or dynamic threshold), the LTE connection may support the UE's data traffic. By removing the NR connection and deactivating the NR stack, the UE 215 may significantly reduce processing overhead associated with data communications” see Challa: ¶[0104]).
Regarding claim 7, Challa taught the method of claim 6 as described hereinabove. Challa further teaches wherein the legacy radio access technology is a fourth generation long-term-evolution radio access technology (LTE (4G) connection see Challa: ¶[0002]), wherein the radio access technology is a fifth generation radio access technology that employs a non-standalone technology that utilizes the fourth generation long-term-evolution radio access technology as an anchor to carry signaling associated with the device (NR employing on NSA mode see Challa: ¶[0003]), wherein the suspending of the utilization of the radio access technology comprises suspending the utilization of the fifth generation radio access technology, and wherein the utilizing of the legacy radio access technology comprises utilizing the fourth generation long-term-evolution radio access technology (use LTE when data transfer rate is relatively low “While the UE's data transfer rate is relatively low (e.g., below a pre-configured, semi-static, or dynamic threshold), the LTE connection may support the UE's data traffic. By removing the NR connection and deactivating the NR stack, the UE 215 may significantly reduce processing overhead associated with data communications” see Challa: ¶[0104]).
Regarding claim 8, Challa taught the method of claim 1 as described hereinabove. Challa further comprising: based on the result of the analyzing, determining, by the system, that data throughput associated with the device satisfies the defined threshold data throughput value relating to the data throughput; and based on the data throughput being determined to satisfy the defined threshold data throughput value, determining, by the system, that the group of resources is not to be adjusted (if the data transfer rate below specific threshold value, LTE data communication is sufficient no need to adjust resources see Challa: ¶[0054]).
Regarding claim 14, Challa teaches a system, comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
evaluating usage information and historical usage information relating to usage of a group of resources associated with radio access technologies, frequency bands in carrier aggregation, and multipath propagation associated with a device with regarding to power consumption of the device (UE determined metric based on historical value, wherein the data transfer date relating to LTE and NR connection and radio frequency spectrum band and carrier aggregation; employ operating mode that reduce power consumption; and MIMO communication “The UE may determine data traffic information based on radio link control (RLC) data throughput metrics, packet data convergence protocol (PDCP) data throughput metrics, application layer data throughput metrics, or some combination thereof for the UE” see Challa: ¶[0056]; ¶[0065]; ¶[0084-0085]); and 
determining whether to modify the group of resources associated with the device, based on a result of the evaluating and a defined threshold data throughput value, to facilitate managing an amount of power consumed by the device (determine whether to use LTE connection or an NR connection based on predicted data transfer rate, where transfer rate based on historical values and dynamic threshold value “the UE may calculate a predicted data transfer rate based on historic values for a specific time period and may determine whether to use an LTE connection or an NR connection in order to support the predicted data transfer rate” see Challa: ¶[0056]; ¶[0088]).
Regarding claim 16, Challa taught the system of claim 14 as described hereinabove. Challa further teaches wherein the operations further comprise: based on the result of the evaluating, determining that data throughput associated with the device is not greater than the defined threshold data throughput value relating to the data throughput; and based on the data throughput being determined to not be greater than the defined threshold data throughput value, determining that the group of resources is to be modified (if the data transfer data higher threshold value (corresponding to not satisfy) then use NR connection “If the data traffic pattern is considered high data transfer (e.g., equal to or above a pre-configured, semi-static, or dynamic threshold), the UE 215 may activate the NR stack and add the requested SCG to support data communications via an NR connection” see Challa: ¶[0099]).
Regarding claim 17, Challa taught the system of claim 16 as described hereinabove. Challa further teaches wherein the multipath propagation relates to multiple-input, multiple-output layers associated with the device (MIMO communication see Challa: ¶[0084]), wherein the radio access technologies comprises a first radio access technology and a second radio access technology associated with the device (NR connection (5G) and LTE connection (4G) see Challa: ¶[0088]; ¶[0002]), wherein the first radio access technology originated prior to the second radio access technology, and wherein the operations further comprise: in response to determining that the group of resources is to be modified, and to facilitate reducing the amount of power consumed by the device: removing a frequency band of the frequency bands that is associated with the device; reducing a rank associated with the multiple-input, multiple-output layers associated with the device to reduce a number of the multiple-input, multiple-output layers associated with the device; or disabling the second radio access technology (removing NR connection when fall back from NR connection to LTE connection “By removing the NR connection and deactivating the NR stack, the UE 215 may significantly reduce processing overhead associated with data communications” see Challa: ¶[0104]), and utilizing the first radio access technology (use LTE when data transfer rate is relatively low “While the UE's data transfer rate is relatively low (e.g., below a pre-configured, semi-static, or dynamic threshold), the LTE connection may support the UE's data traffic. By removing the NR connection and deactivating the NR stack, the UE 215 may significantly reduce processing overhead associated with data communications” see Challa: ¶[0104]).
Regarding claim 18, Challa taught the system of claim 14 as described hereinabove. Challa further teaches wherein the operations further comprise: based on the result of the evaluating, determining that data throughput associated with the device is same as or exceeds the defined threshold data throughput value relating to the data throughput; and based on the data throughput being determined to be the same as or exceed the defined threshold data throughput value, determining that the group of resources is not to be modified (if the data transfer rate below specific threshold value, LTE data communication is sufficient no need to adjust resources see Challa: ¶[0054]).
Regarding claim 19, claim 19 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 19 recites a non-transitory machine-readable medium that perform the same method of claim 1 (LTE and NR network Fig.1 see Challa: ¶[0058]). 
Regarding claim 20, Challa taught the non-transitory machine-readable medium of claim 19 as described hereinabove. Challa further teaches wherein the radio access technologies comprise a first radio access technology and a second radio access technology (NR connection (5G) and LTE connection (4G) see Challa: ¶[0088]; ¶[0002]), and wherein the operations further comprise: based on the result of the analyzing, determining that data throughput associated with the device does not satisfy the defined threshold data throughput value relating to the data throughput; or based on the data throughput being determined to not satisfy the defined threshold data throughput value  (if the data transfer data higher threshold value (corresponding to not satisfy) then use NR connection “If the data traffic pattern is considered high data transfer (e.g., equal to or above a pre-configured, semi-static, or dynamic threshold), the UE 215 may activate the NR stack and add the requested SCG to support data communications via an NR connection” see Challa: ¶[0099]), determining that the group of resources is to be changed to: modify operation of the device to discontinue use of the second radio access technology and use or continue to use the first radio access technology (removing NR connection when fall back from NR connection to LTE connection “By removing the NR connection and deactivating the NR stack, the UE 215 may significantly reduce processing overhead associated with data communications” see Challa: ¶[0104]), remove a frequency band of the frequency bands, or reduce a number of the multiple-input, multiple-output layers associated with the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. (US 2022/0046738 A1) in view of Bao et al. (US 20/0195843 A1).
Regarding claim 2, Challa taught the method of claim 1 as described hereinabove. Challa does not explicitly teaches determining, by the system, that a display screen of the device is in an off state, based on the result of the analyzing, wherein the determining whether to adjust the group of resources associated with the device comprises determining whether to adjust the group of resources associated with the device based on the result of the analyzing, the defined threshold data throughput value, and the display screen being determined to be in the off state.
However, Bao teaches determining, by the system, that a display screen of the device is in an off state, based on the result of the analyzing, wherein the determining whether to adjust the group of resources associated with the device comprises determining whether to adjust the group of resources associated with the device based on the result of the analyzing, the defined threshold data throughput value, and the display screen being determined to be in the off state (UE entering power saving sleep mode when operating over a limited bandwidth “UEs 115 include entering a power saving deep sleep mode when not engaging in active communications, operating over a limited bandwidth (e.g., according to narrowband communications), or a combination of these techniques” see Bao: ¶[0113]) in order to provide UE to reduce power consumption.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Challa to include (or to use, etc.) the determining, by the system, that a display screen of the device is in an off state, based on the result of the analyzing, wherein the determining whether to adjust the group of resources associated with the device comprises determining whether to adjust the group of resources associated with the device based on the result of the analyzing, the defined threshold data throughput value, and the display screen being determined to be in the off state as taught by Bao in order to provide UE to reduce power consumption.
Regarding claim 9, Challa taught the method of claim 1 as described hereinabove. Challa does not explicitly teaches wherein the analyzing comprises performing, by the system, an artificial intelligence analysis on application statuses of applications associated with the device, the usage data and the historical usage data relating to the usage of the group of resources, and wherein the method further comprises: determining, by the system, the defined threshold data throughput value or a defined threshold time for turning a display screen of the device from an on state to an off state, based on an artificial intelligence analysis result of the performing of the artificial intelligence analysis.
However, Bao teaches the wherein the analyzing comprises performing, by the system, an artificial intelligence analysis on application statuses of applications associated with the device, the usage data and the historical usage data relating to the usage of the group of resources (in block 520, base station 105-b may configure one or more neural network block parameters for a neural network block of the one or more neural network blocks capable of being implemented by UE 115-c based on the capability information exchanged at 515 see Bao: ¶[0172]; Fig.5 Step 520), and wherein the method further comprises: determining, by the system, the defined threshold data throughput value or a defined threshold time for turning a display screen of the device from an on state to an off state, based on an artificial intelligence analysis result of the performing of the artificial intelligence analysis (using the first neural network block is based at least in part on the counter of symbols, the counter of slots, or the combination thereof satisfying a threshold and UEs 115 include entering a power saving deep sleep mode when not engaging in active communications, operating over a limited bandwidth (e.g., according to narrowband communications), or a combination of these techniques see Bao: ¶[0113]) in order to provide UE to reduce power consumption.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Challa to include (or to use, etc.) the wherein the analyzing comprises performing, by the system, an artificial intelligence analysis on application statuses of applications associated with the device, the usage data and the historical usage data relating to the usage of the group of resources, and wherein the method further comprises: determining, by the system, the defined threshold data throughput value or a defined threshold time for turning a display screen of the device from an on state to an off state, based on an artificial intelligence analysis result of the performing of the artificial intelligence analysis as taught by Bao in order to provide UE to reduce power consumption.
Regarding claim 10, the modified Challa taught the method of claim 9 as described hereinabove. Bao further teaches wherein the artificial intelligence analysis result is a first artificial intelligence analysis result (configured neural network block parameter based on UE capability information at step 515-B “In block 520, base station 105-b may configure one or more neural network block parameters for a neural network block of the one or more neural network blocks capable of being implemented by UE 115-c based on the capability information exchanged at 515” see Bao: ¶[0172]; Fig.5 Step 520), and wherein the method further comprises: receiving, by the system, an application status of an application utilized by the device and updated usage data relating to the usage of the group of resources associated with the device, wherein the performing of the artificial intelligence analysis comprises performing an updated artificial intelligence analysis on the application status, the updated usage data, historical application statuses of the applications, the usage data, and the historical usage data; and determining, by the system, whether to adjust the defined threshold data throughput value or the defined threshold time, based on a second artificial intelligence analysis result of the performing of the updated artificial intelligence analysis (processing signals using the Neural network block and the neural network block parameters  “The neural network block parameters may include one or more adjustment parameters for a neural network block capable of being implemented by UE 115-c, or configuration information for a new neural network block, or an indication of one of a set of neural network blocks, as described in greater detail below” see Bao: Fig.5 Step 535; ¶[0175])) in order to enhance wireless communication system assistance (see Bao: ¶[0002]).
Regarding claim 11, the modified Challa taught the method of claim 10 as described hereinabove. Challa further comprising: one of: adjusting, by the system, the defined threshold data throughput value or the defined threshold time, based on the second artificial intelligence analysis result of the performing of the updated artificial intelligence analysis; or determining, by the system, that the defined threshold data throughput value and the defined threshold time are not to be adjusted, based on the second artificial intelligence analysis result of the performing of the updated artificial intelligence analysis (if the data transfer data higher threshold value (corresponding to not satisfy) then use NR connection “If the data traffic pattern is considered high data transfer (e.g., equal to or above a pre-configured, semi-static, or dynamic threshold), the UE 215 may activate the NR stack and add the requested SCG to support data communications via an NR connection” see Challa: ¶[0099]).
Regarding claim 12, Challa taught the method of claim 1 as described hereinabove. Challa does not explicitly teaches wherein the device is a first device associated with a first identity, wherein a defined threshold time for turning a display screen from an on state to an off state is associated with the first device, wherein the result is a first result, and wherein the method further comprises: analyzing, by the system, first characteristics data relating to a first group of characteristics associated with the first device or the first identity, and second characteristics data relating to a second group of characteristics associated with a second device or a second identity; determining, by the system, that the first group of characteristics and the second group of characteristics satisfy a defined similarity criterion, based on a second result of the analyzing of the first characteristics data and the second characteristics data; and in response to determining that the first group of characteristics and the second group of characteristics satisfy the defined similarity criterion, propagating, by the system, the defined threshold data throughput value or the defined threshold time from the first device to the second device for use of the defined threshold data throughput value or the defined threshold time with regard to the second device.
However, Bao teaches the wherein the device is a first device associated with a first identity, wherein a defined threshold time for turning a display screen from an on state to an off state is associated with the first device (UE entering power saving sleep mode when operating over a limited bandwidth “UEs 115 include entering a power saving deep sleep mode when not engaging in active communications, operating over a limited bandwidth (e.g., according to narrowband communications), or a combination of these techniques” see Bao: ¶[0113]), wherein the result is a first result (Received Capability information at step 515-b see Bao: ¶[0171]), and wherein the method further comprises: analyzing, by the system, first characteristics data relating to a first group of characteristics associated with the first device or the first identity, and second characteristics data relating to a second group of characteristics associated with a second device or a second identity (There are multiple UE in the network communication “ the network communications manager 1315 may manage the transfer of data communications for client devices, such as one or more UEs 115” see Bao:  Fig.13; ¶[0280]); determining, by the system, that the first group of characteristics and the second group of characteristics satisfy a defined similarity criterion, based on a second result of the analyzing of the first characteristics data and the second characteristics data; and in response to determining that the first group of characteristics and the second group of characteristics satisfy the defined similarity criterion, propagating, by the system, the defined threshold data throughput value or the defined threshold time from the first device to the second device for use of the defined threshold data throughput value or the defined threshold time with regard to the second device (in response to limited bandwidth, UEs 115 entering power saving sleep mode “half-duplex communications may be performed at a reduced peak rate. Other power conservation techniques for the UEs 115 include entering a power saving deep sleep mode when not engaging in active communications, operating over a limited bandwidth (e.g., according to narrowband communications), or a combination of these techniques” see Bao: ¶[0113] ;Fig.13) in order to provide UE to reduce power consumption.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Challa to include (or to use, etc.) the wherein the device is a first device associated with a first identity, wherein a defined threshold time for turning a display screen from an on state to an off state is associated with the first device, wherein the result is a first result, and wherein the method further comprises: analyzing, by the system, first characteristics data relating to a first group of characteristics associated with the first device or the first identity, and second characteristics data relating to a second group of characteristics associated with a second device or a second identity; determining, by the system, that the first group of characteristics and the second group of characteristics satisfy a defined similarity criterion, based on a second result of the analyzing of the first characteristics data and the second characteristics data; and in response to determining that the first group of characteristics and the second group of characteristics satisfy the defined similarity criterion, propagating, by the system, the defined threshold data throughput value or the defined threshold time from the first device to the second device for use of the defined threshold data throughput value or the defined threshold time with regard to the second device as taught by Bao in order to provide UE to reduce power consumption.

Regarding claim 13, Challa taught the method of claim 11 as described hereinabove. Bao further teaches  wherein the first group of characteristics comprises first usage activity associated with the first device, a first type of the first device, a first application associated with the first device, a first demographic characteristic associated with the first identity, a first location of the first device, a first event characteristic relating to a first event associated with the first device, or a first account characteristic associated with the first device, and wherein the second group of characteristics comprises second usage activity associated with the second device, a second type of the second device, a second application associated with the second device, a second demographic characteristic associated with the second identity, a second location of the second device, a second event characteristic relating to the first event or a second event associated with the second device, or a second account characteristic associated with the second device (in response to limited bandwidth, UEs 115 entering power saving sleep mode depend on whether the event not engaging active communication and limited bandwidth or combination of both “half-duplex communications may be performed at a reduced peak rate. Other power conservation techniques for the UEs 115 include entering a power saving deep sleep mode when not engaging in active communications, operating over a limited bandwidth (e.g., according to narrowband communications), or a combination of these techniques” see Bao: ¶[0113] ;Fig.13) in order to provide UE to reduce power consumption.
Regarding claim 15, Challa taught the system of claim 14 as described hereinabove. Challa does not explicitly teaches wherein the operations further comprise: determining that a display screen of the device is in an inactive state, based on the result of the evaluating, wherein the determining whether to modify the group of resources associated with the device comprises determining whether to modify the group of resources associated with the device based on the result of the evaluating, the defined threshold data throughput value, and the display screen being determined to be in the inactive state.
However, Bao teaches wherein the operations further comprise: determining that a display screen of the device is in an inactive state, based on the result of the evaluating, wherein the determining whether to modify the group of resources associated with the device comprises determining whether to modify the group of resources associated with the device based on the result of the evaluating, the defined threshold data throughput value, and the display screen being determined to be in the inactive state (UE entering power saving sleep mode when operating over a limited bandwidth “UEs 115 include entering a power saving deep sleep mode when not engaging in active communications, operating over a limited bandwidth (e.g., according to narrowband communications), or a combination of these techniques” see Bao: ¶[0113]) in order to provide UE to reduce power consumption.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Challa to include (or to use, etc.) the operations further comprise: determining that a display screen of the device is in an inactive state, based on the result of the evaluating, wherein the determining whether to modify the group of resources associated with the device comprises determining whether to modify the group of resources associated with the device based on the result of the evaluating, the defined threshold data throughput value, and the display screen being determined to be in the inactive state as taught by Bao in order to provide UE to reduce power consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


September 24, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478